Citation Nr: 0419472	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
RO.  A notice of disagreement was received in September 2001 
and the RO issued a statement of the case (SOC) in January 
2002.  A substantive appeal was received later that same 
month.

In November 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The Board notes that the provision of 38 C.F.R. 
§ 19.9 purporting to confer upon the Board the jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO, was held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 
2003).  

In July 2003, the Board remanded the veteran's claims for 
compliance with duty to notify provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  After taking action on the remand, 
the RO issued an SSOC in April 2004 reflecting consideration 
of the evidence obtained by the Board; thus, due process 
considerations with regard to the invalidation of 38 C.F.R. 
§ 19.9 have been satisfied.  As the RO continued the denial 
of each claim, these matters have been returned to the Board 
for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's PTSD is manifested, primarily, by anxiety, 
sleep disturbance, and intrusive thoughts; these symptoms 
reflect no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  The veteran service-connected disabilities consist of 
PTSD, rated as 30 percent disabling; and a scar, rated as 
noncompensable.  

4.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for an award of TDIU, and the disabilities are not 
shown to prevent him from obtaining or retaining 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 


38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the January 2002 and April 2004 SOCs, as well as the 
January 2003 and July 2003 letters, VA notified the veteran 
of the legal criteria governing the claims, the evidence that 
has been considered in connection with his appeal, and the 
bases for the denial of the claims.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit information and 
evidence.  

The Board also finds that the January and July 2003 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, VA requested that the 
veteran provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical or employment evidence pertinent to the 
claims on appeal.  These letters also invited the veteran to 
send in any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  The veteran 
submitted a statement in August 2003 providing that he had no 
treatment for his PTSD since 1998, prior to the initial 
September 2001 adjudication of his claims on appeal.  
Moreover, all pertinent treatment records were in the claims 
file prior to the RO's initial September 2001 adjudication of 
the veteran's claims.

Significantly, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained the veteran's identified 
treatment records, and has arranged for the veteran to 
undergo VA examination on two occasions in connection with 
his claims.  The veteran also has been given multiple 
opportunities to submit evidence to support his claims.  No 
outstanding sources of pertinent evidence, to include from 
any treatment providers, have been identified, nor has either 
the veteran or his attorney indicated that there is any 
outstanding pertinent evidence that has not been obtained.  
In fact, the record reveals that he has never received 
private treatment for his PTSD, and the veteran asserted that 
he has not received VA treatment for his PTSD since 1998.  
Nonetheless, the RO requested VA treatment records through 
2004 to ensure that all pertinent treatment records have been 
obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Evaluation of PTSD

A.  Factual Background

The veteran served in Vietnam and received the Combat 
Infantry Badge.  In April 1998, he filed a claim for service 
connection for PTSD. 

VA outpatient treatment records from April 1996 to February 
1998 show that the veteran was initially noted to have no 
signs of mental health problems and responded negatively to 
most clinical problems.  He subsequently reported difficulty 
sleeping, anxiety, depression, but no suicidal or homicidal 
ideations.  He was prescribed medication for depression, but 
he did not take it and the prescription was not renewed.  

In a May 1997 Social Work Assessment Report, the veteran was 
noted to be unemployed and unable to work due to ankylosing 
spondylitis.  His psychological symptoms were noted to be 
mild, if present.  His social supports were limited since he 
left his job, but he had become active in a group shooting 
pool.  His girlfriend had broken up with him recently and he 
was moving in with his half brother.  The social worker found 
the veteran to have difficulty understanding or feeling for 
other people, and that he alternately denied needing 
psychiatric assistance and requesting assistance.  

In April 1998, the veteran underwent a VA psychiatric 
examination.  The examiner noted that the veteran had never 
been hospitalized for psychiatric treatment and had received 
outpatient treatment only.  The veteran worked at the same 
company for 18 years until approximately 1995 when he became 
disabled due to his neck, back and feet.  He received 
disability benefits from the Social Security Administration 
(SSA) for these disabilities, and is not employed.  The 
veteran reported that his unemployment led to the break up of 
his 18-year relationship with his girlfriend due to finances.  

Socially, the veteran noted that he visited friends and 
relatives and had many acquaintances, and that he enjoyed 
fishing.  The PTSD symptoms noted by the examiner were 
avoidance, demonstrated by the veteran's disinterest in 
treatment, also by his avoidance of war movies and avoidance 
of contact with survivors from his unit.  The veteran 
reported having nightmares about three times a month, and 
intrusive memories if home alone for more than an hour.  He 
did not have flashbacks as identified by the examiner.  The 
veteran also reported increased arousal manifested by 
difficulty sleeping, emotional panic, tachycardia and 
sweating, all of which began approximately three years after 
his discharge.  

Mental status examination revealed no disturbance of thought 
processes or communication, no hallucinations or delusions, 
no inappropriate behavior, no suicidal or homicidal 
ideations, no grooming or hygiene problems, normal recall, no 
gross memory problems, no ritualistic or obsessive behavior, 
normal range of affect, no mood disturbance, normal speech, 
and that the veteran was alert and oriented in all three 
spheres.  The veteran was diagnosed with PTSD, chronic, 
delayed onset and assessed a Global Assessment Functioning 
(GAF) score of 42. 

A September 1998 rating decision granted service connection 
and assigned a 30 percent rating for PTSD.

VA outpatient treatment records from 1998-2004 reveal that, 
other than for refills of his anti-anxiety medication the 
veteran stopped receiving treatment for his PTSD in September 
1999.  That notwithstanding, during the period from November 
1998 to September 1999, the veteran was consistently assigned 
a GAF of 48; treatment notations during this period are 
extremely brief.  Treatment notes dated in January 1999 
reflect that the veteran had some difficulty with 
relationships.  In May 1999, his behavior and appearance were 
reported to be appropriate.  In June 1999, he reported 
difficulty sleeping and depression.  Other than indications 
that he was attending a relaxation and exercise group, no 
other information regarding his PSTD is contained in these 
treatment records.

The veteran filed a claim for an increased rating for PTSD in 
September 2003.

In April 2003, the veteran underwent another VA psychiatric 
examination.  The examiner noted that he visited with the 
veteran for two hours.  The veteran reported that he was not 
being treated for his psychiatric condition other than 
medication refills.  He reported daily symptoms of recurring, 
occasionally intrusive, memories; avoidance of war movies and 
people who discuss Vietnam; nightmares twice a month; 
exaggerated startle response; and a psychological and 
physiological reaction to fireworks.  He rated the severity 
of his symptoms as a 5-6 on a scale of 1 to 10.  He reported 
that his psychiatric medication was beneficial.  He reported 
that he has not worked since retiring from his last job, but 
that he did not retire due to psychiatric problems.  

Socially, the veteran reported that he had a good 
relationship with his siblings and quite a few friends, and 
that he spent his time with friends and family, fishing, and 
watching television.  The examiner noted that the veteran was 
divorced and had an 18-year relationship end after his 
retirement from work.  It was also noted that the veteran did 
not drink, do drugs, or smoke; that he had has had no legal 
problems; and that there was no history of violence, assault, 
suicidal or homicidal ideation.

On mental status examination, the veteran was noted to be 
neatly dressed and pleasant during the interview.  He did 
have moments where he would appear to become very focused and 
quite intense as he considered a question, staring straight 
at the examiner without blinking for a noticeable period of 
time before answering.  He had no thought disorder, 
illusions, delusions, or hallucinations.  His judgment was 
intact and his eye contact appropriate, if sometimes intense.  
There was no apparent difficulty with personal hygiene or 
other basic activities of daily living, no evidence of 
problems with impulse control, no short term or long term 
memory problems, and no obsessive thinking or ritualistic 
behavior.  The veteran reported occasionally feeling "down" 
or bored, but this did not appear to be problematic in the 
examiner's view.  The veteran experienced significant anxiety 
and takes medication for this problem.  His sleep pattern is 
to go to bed between 11 p.m. and 1 a.m., get up once in the 
night to go to the bathroom, and then sleep until 6:30 or 8 
in the morning.

The examiner reported that the veteran experienced daily 
symptoms that appeared minimally and occasionally moderately 
severe, and that the current severity fell within the mild 
range, with occasional exacerbations to moderate severity.  
His symptoms were the same since his last VA examination, and 
the veteran appears content with his quality of life with 
regard to his psychosocial status.  

The examiner assigned a GAF of 42, but then noted that it did 
not appear that the veteran's PTSD alone would have any 
impact on his ability to obtain and retain substantially 
gainful employment.  He noted that the veteran's medical 
disabilities prevent him from working.

B.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's PTSD has been rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The medical evidence of record documents that the veteran's 
PTSD is manifested, primarily, by anxiety, sleep disturbance 
(to include nightmares), and intrusive thoughts. While these 
symptoms apparently occur on a daily basis, they are, 
nonetheless, reflective of current, overall impairment that 
is no more than mildly severe in intensity (with occasional 
exacerbations to moderate severity), as the April 2003 
examiner's assessment indicates.  Various VA clinical records 
reveal a disability picture that is consistent with that 
assessment.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks-meeting 
the criteria for a 30 percent rating.  The medical evidence 
shows the veteran to have multiple social interactions with 
friends and family and the ability to perform the acts of 
daily living.  His grooming and hygiene are normal and he 
appears to generally function satisfactorily in his social 
relationships, and, his psychiatric impairment has not been 
found to significantly impair his ability to work; rather, 
occupational impairment has been attributed to his 
nonservice-connected medical problems such as ankylosing 
spondylitis and a heart condition.

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for at least 
the next higher, 50 percent evaluation.  As noted above, a 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to certain 
symptoms; however, the Board finds that those delineated 
symptoms are not characteristics of the veteran's disability.  
Specifically, the veteran has not been found to have a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; or 
difficulty in understanding complex commands.  The veteran 
has also not been shown to have any significant impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivations and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, as noted in the April 2003 examination report, the 
veteran has positive and sustained interaction with friends 
and family, and his last romantic relationship ended because 
of finances and not his PTSD symptoms.  Further, as noted 
above, his unemployment has not been related to his PTSD by 
either the veteran or any of the examiners of record.  On the 
contrary, his most recent examiner stated that his PTSD, 
alone, would not impact his ability to obtain employment.  
Additionally, other than the necessity of being seen for the 
purpose of receiving medication refills, the veteran's PTSD 
does not require regular treatment.  

The Board notes that the veteran has been assigned GAF scores 
ranging from 42 to 48, as reflected in both VA clinic records 
and on VA examinations in April 1998 and April 2003.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV),  GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  There is no question that 
the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability; 
however, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  

In the present case, the medical evidence of record simply 
fails to show that the veteran's PTSD symptoms include 
suicidal ideation, obsessive rituals, legal problems such as 
shoplifting, a lack of friends, or that they result in an 
inability to keep a job.  Additionally, while assigning a GAF 
of 42 (apparently, for overall, v. purely psychiatric, 
functioning), the April 2003 examiner clearly noted that the 
current severity of the veteran's PTSD fell within the mild 
range with occasional exacerbations of moderate severity.  
Therefore, while the veteran's assigned GAF scores indicate 
serious psychiatric symptoms, the Board finds that such 
scores are not as probative as the rest of the medical 
evidence of record discussing the veteran's actual symptoms 
and level of functioning.  

Accordingly, the Board finds the anxiety, intrusive thoughts, 
and sleep disturbance suffered by the veteran are more 
characteristic of the criteria for a 30 percent rating.  As 
the criteria for the next higher, 50 percent rating have not 
been met, it follows the criteria for any even higher 
evaluation (i.e., 70 or 100 percent) likewise are not met.  

The above determinations are based upon pertinent provisions 
of the rating schedule.  However, the Board also notes that, 
in exceptional circumstances, where the schedular criteria 
are found to be inadequate, the veteran may be awarded a 
higher rating on an extra-schedular basis.  38 C.F.R. § 
3.321(b) (2003).  According to this regulation, an extra-
schedular disability rating is warranted upon "[a] finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful in finding evidence of any such 
factors.  As just discussed, the currently assigned 30 
percent evaluation, for the veteran's service-connected PTSD 
contemplates precisely the symptoms demonstrated in his 
medical records and statements, primarily anxiety, intrusive 
thoughts, and sleep disturbance.  There is no evidence, 
clinical or otherwise, that demonstrates or even suggests 
anything exceptional or unusual about the veteran's service-
connected disability that is not contemplated in the criteria 
of the VA's Schedule for Rating Disabilities.  In fact, the 
medical evidence suggests that his PTSD does not impair his 
earning capacity and the veteran has never been hospitalized 
for his PTSD, and is currently receiving only medication as 
treatment.

In short, although in no way diminishing the severity of the 
veteran's PTSD, under the circumstances of this case, the 
Board is unable to find that the veteran's PTSD presents an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment, or frequent periods 
of hospitalization, so as to render inadequate the 
application of the regular schedular standards.  As such, 
Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 3.321(b)(1), for assignment of an 
increased, extra-schedular rating are not met.

For all the foregoing reasons, the claim for a rating higher 
than 30 percent for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III. TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  

The veteran's service-connected disabilities consist of PTSD, 
rated as 30 percent disabling; and scars on the neck, rated 
as noncompensably disabling.  The combined rating for these 
disabilities, 30 percent, clearly does not meet the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In the present case, there simply is no objective evidence 
that the veteran's service-connected disabilities prevent him 
from securing and following substantially gainful employment.  
Rather, a review of the record shows that the veteran's 
unemployability has consistently been attributed to his 
nonservice-connected ankylosing spondylitis.  He was awarded 
SSA disability benefits due to the manifestations of this 
disability in December 1995.  Further, in the May 1997 Social 
Work Assessment the social worker attributed the veteran's 
unemployability to his spondylitis, and in his April 2003 VA 
psychiatric examination the veteran asserted that his 
retirement was not due to his PTSD.  Also in that examination 
report, the examiner opined that the veteran's PTSD alone 
would not impair his ability to obtain and retain employment.  
As the veteran's PTSD is his only compensable, service 
connected disability, it follows that the combined effect of 
that condition and his service-connected, noncompensable 
scars do not render him unemployable, and there is no 
competent evidence or opinion to that effect.  Therefore, 
the, Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b), for assignment of a total 
disability rating due to individual unemployability on an 
extra-schedular basis are not met.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

A rating in excess of 30 percent for PTSD is denied.

A TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



